t c memo united_states tax_court jerry myers johnson petitioner v commissioner of internal revenue respondent docket no filed date jerry myers johnson pro_se wendy l wojewodzki for respondent memorandum opinion fay judge respondent determined a deficiency in petitioner's federal_income_tax of dollar_figure and an accuracy- related penalty under sec_6662 in the amount of dollar_figure ‘all section references are to the internal_revenue_code in effect for all rule references are to the tax_court rules continued after concessions the sole issue for decision is whether petitioner must recognize discharge_of_indebtedness income pursuant to sec_61 petitioner bears the burden of disproving respondent's determination on this issue see rule a some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference petitioner resided in shepherdstown west virginia when he filed his petition during the year in issue petitioner timely filed a separate federal_income_tax return the facts are undisputed in petitioner and his former wife norene borrowed dollar_figure from pnc mortgage corpora-- tion of america pnc to finance their purchase of a home in somerset new jersey the department of veterans' affairs guaranteed the loan in pnc foreclosed on the property after petitioner and norene hereinafter sometimes referred to as the borrowers had defaulted on their payment obligations the property was sold for dollar_figure by the county sheriff in date at the time of the foreclosure the borrowers owed pnc dollar_figure consisting of dollar_figure mortgage principal dollar_figure accrued and t continued of practice and procedure and all dollar amounts have been rounded to the nearest dollar unpaid interest dollar_figure in escrow fees and dollar_figure in liquidation expenses the parties have stipulated that in date months before the foreclosure sale the property had a fair_market_value of dollar_figure and that after the sale pnc dis- charged the balance due in the amount of dollar_figure petitioner was not insolvent when the discharge occurred pnc issued petitioner a form 1099-c cancellation of debt reflecting that he had received dollar_figure in discharge of indebted- ness income during petitioner did not report any of this amount on his federal_income_tax return in the notice_of_deficiency respondent increased petitioner's income by dollar_figure respondent now concedes that petitioner need report only the amount by which the outstanding balance of the loan exceeds the fair_market_value of the property respondent concedes further that under sec_108 petitioner is entitled to exclude the accrued interest of dollar_figure from the discharged indebtedness because payment of that liability would have given rise to a deduction thus according to respondent the difference of dollar_figure outstanding loan balance of dollar_figure less the proper-- ty's fair_market_value of dollar_figure as stipulated represents petitioner's discharge_of_indebtedness of which only dollar_figure is taxable because of the accrued interest exclusion petitioner admits to realizing discharge_of_indebtedness income he argues however that the full amount should be excluded from his gross_income because the discharge occurred when he was forced into early retirement by city and state government representatives who illegally and unjustly inter- fered in his career as a teacher where a recourse mortgage has been discharged cancellation_of_indebtedness_income arises to the extent the amount of the debt exceeds the fair_market_value of the property see gehl v commissioner 102_tc_784 affd without published opinion 50_f3d_12 8th cir 35_tc_649 sec_1_1001-2 example income_tax regs based on all the surrounding facts and circumstances a debt is considered discharged the moment it becomes clear that it will never be repaid see 88_tc_435 respondent argues that in when petitioner was dis- charged from having to pay the balance due on foreclosure he realized cancellation_of_indebtedness_income petitioner makes no argument to the contrary for example he presents no evidence suggesting that the unpaid recourse_liability survives as a legally enforceable obligation against him or alterna- tively that he had no obligation to repay the loan initially advanced by pnc moreover petitioner does not dispute that if the indebtedness is found to be taxable the amount includable is dollar_figure the difference between the outstanding loan and the property's fair_market_value or dollar_figure less the forgiven interest of dollar_figure generally a taxpayer must include in gross_income a dis-- charge of indebtedness see sec_61 sec_1_61-12 income_tax regs the rationale for this principle is that when a debt is forgiven formerly encumbered assets of the borrower become freely available for his use and enjoyment since the loan does not have to be repaid the newly freed assets con- stitute income there are however exceptions to this general_rule sec_108 provides that a taxpayer may exclude from gross_income the discharge_of_indebtedness if the discharge occurs ina bankruptcy case or alternatively when the taxpayer is insol- vent or if the indebtedness is qualified farm or business real_estate debt petitioner concedes that he was not insolvent within the meaning of sec_108 moreover nothing in the record suggests that the other circumstances described above exist here similarly there is no indication that pnc intended to make a gift to petitioner see 336_us_28 a gratuitous forgiveness of debt is a gift resulting in no income to the debtor 318_us_322 rather than dispute the facts in this case petitioner argues that he is entitled to exclude the full amount of discharged indebtedness because he had no control_over the series of incidents that culminated in the discharge to the extent we understand petitioner's argument it proceeds as follows he claims that in he was forced to retire early from his profession as a teacher and that as a result of the financial difficulties he encountered because of a reduced pension he defaulted on his payment obligations according to petitioner the financial difficulties which ensued after his retirement were a direct consequence of his arrest nearly years earlier by two police officers who also served on the local board_of education-an arrest he calls unlawful and in violation of his constitutional rights thus in petitioner's view the improper actions by local authorities had caused him to realize discharge_of_indebtedness income while we do not question the sincerity with which petitioner asserts this view there is no merit to his argument congress did not create an exception to alleviate the kind of hardship that petitioner describes and we must apply the law as written accordingly under sec_61 petitioner must include the dollar_figure discharge_of_indebtedness in gross_income to reflect the foregoing and concessions by the parties decision will be entered under rule
